Citation Nr: 0817213	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-35 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico




THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  





ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran requested a regional 
office hearing before a Judge from the Board, however, he 
failed to show for his scheduled April 2004 hearing.  The 
veteran has not provided good cause for failing to appear, 
and no further requests for a hearing were noted in the 
record.  

The record reflects that the veteran was denied entitlement 
to service connection for right ear hearing loss in an April 
1996 rating decision.  Subsequently, in August 2001, the 
veteran filed an application to reopen his claim and also 
filed a claim for several other disabilities, including 
entitlement to service connection for left ear hearing loss 
and PTSD.  In April 2005, the Board reopened the claim for 
service connection for right ear hearing loss and remanded 
that issue, as well as the PTSD issue, for additional 
development and adjudication; Board consideration of the 
issue relating to left ear hearing loss was deferred.  The 
requested actions have been completed and the case is now 
ready for final appellate consideration.  


FINDINGS OF FACT

1.  The evidence shows that the veteran's current bilateral 
hearing loss was first manifest many years after his 
separation from service and is not otherwise related to 
service.  

2.  The veteran served in Vietnam during the Vietnam Era.  
The evidence does not show that he engaged in combat with the 
enemy.  

3.  There is no credible supporting evidence that the 
stressful events described by the veteran in conjunction with 
his claim for service connection for PTSD actually occurred.  

CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
bilateral hearing loss, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The criteria are not met for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A.  Hearing loss 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The service medical records are completely silent for any 
complaints or clinical findings indicative of hearing loss.  
The report of the veteran's separation examination shows that 
he denied any history of hearing loss.  Audiometric testing 
at the time of his separation examination revealed the 
following data, which do not meet the criteria of § 3.385 for 
hearing loss disability:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
15
0
-
25
Left
10
10
0
-
0

On an authorized audiological evaluation in January 1996, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
10
10
30
70
80
Left
5
5
35
50
40

Speech audiometry revealed speech discrimination ability of 
94 percent in the right ear and of 96 in the left ear.  

On an authorized audiological evaluation in February 2002, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
10
10
55
80
90
Left
10
10
50
55
55

Speech audiometry revealed speech discrimination ability of 
88 percent in the right ear and of 92 in the left ear.  

On an authorized audiological evaluation in December 2007, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
20
20
75
90
100
Left
20
20
65
65
70

Speech audiometry revealed speech discrimination ability of 
92 percent in the right ear and of 96 in the left ear.  

VA hospital records dated in 1975 reflect treatment for a 
tonsillectomy and do not mention complaints or clinical 
findings of hearing loss.  Although the veteran has stated 
that he was evaluated for hearing loss at a VA facility 
shortly after service, no records of such evaluation were 
found.  

Clearly, the audiometric data obtained beginning in 1996 show 
that the veteran has bilateral hearing loss disability.  The 
question that remains, however, is whether the veteran's 
current bilateral hearing loss is due to injury or disease 
incurred in service.  

The Board observes that the veteran's service personnel 
records show that his military occupational specialty was as 
a clerk typist.  He has stated that he also had other duties 
during service which exposed him to various loud noises.  
Nevertheless, the audiometric data that are of record do not 
show that the veteran had any hearing loss during service or 
for approximately 25 years thereafter.  

Finally, the VA audiologist who conducted the December 2007 
evaluation commented that, since normal hearing was 
documented at the time of the veteran's separation from 
service, "it does not appear likely that the hearing loss 
had its origins in the service."  

The veteran has not provided any medical evidence or opinion 
indicating that his hearing loss is due to injury or disease 
incurred in service.  Further, because the evidence does not 
show that the hearing loss was first manifest to a 
compensable degree within one year following his separation 
from service, service connection cannot be presumed.  

Therefore, lacking any credible, competent evidence showing 
that the veteran's hearing loss that was first shown many 
years after service is in any way attributable to service, 
service connection for bilateral hearing loss must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

B.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Neither the veteran's service personnel records nor his DD 
Form 214 show that he had any assignments or that he received 
any awards indicating that he participated in combat with the 
enemy during his period of duty in Vietnam.  

Accordingly, pursuant to the Board's April 2005 remand, the 
veteran was sent a PTSD questionnaire that he completed and 
returned, in which he described several stressful incidents 
while he was in Vietnam.  That form was then forwarded to the 
United States Joint Services Records Research Center (JSRRC) 
(previously named the U.S. Armed Services Center for Research 
of Unit Records (CRUR)) in an effort to verify the veteran's 
claimed stressors.  The JSSRC responded that it was unable to 
verify the occurrence of any of the incidents described by 
the veteran, either because there was no record that they 
happened, or because the veteran's descriptions were not 
specific enough or of the type to be researchable.  

The Board recognizes that the veteran has been diagnosed with 
and has been treated for PTSD by numerous counselors and 
examiners in the VA outpatient clinic since 2002.  However, 
because the evidence does not establish that the veteran 
engaged in combat with the enemy, VA's regulations require 
that the record contain credible supporting evidence, in 
addition to the veteran's own statements and/or sworn 
testimony, that the claimed in-service stressor(s) occurred.  

In this case, unfortunately, there is no credible supporting 
evidence to corroborate the veteran's claimed stressors.  
Thus, the criteria are not met for service connection for 
PTSD.  38 C.F.R. § 3.304(f).  

For the foregoing reasons, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a January 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board finds that the required notice was provided before 
the adverse decision in May 2002.  Moreover, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Also, in an SSOC in February 2008, the Appeals 
Management Center notified the veteran of the information and 
evidence necessary to establish the downstream elements of a 
rating and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the veteran did not received Dingess-compliant 
notice prior to the last adjudication, that error is 
non-prejudicial in light of the Board's denial of service 
connection for the claimed disorders.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and appeal.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded appropriate VA compensation 
examinations and VA treatment records covering the entire 
period of the appeal have been received, and other necessary 
evidence has been obtained.  The veteran has not identified 
any other pertinent evidence that is available.  No further 
development action is necessary.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for PTSD is denied.  




____________________________________________
CHERYL. L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


